Citation Nr: 0943698	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to 
October 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, and from a January 2009 rating 
decision of the VA RO in Cleveland, Ohio.  In the July 2007 
rating decision the Winston-Salem RO determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for bilateral 
hearing loss, and in the January 2009 rating decision the 
Cleveland RO determined that new and material evidence had 
not been submitted to reopen a previously denied claim for 
service connection for tinnitus.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and service connection for tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  In a decision dated in July 1989, the Board denied 
service connection for bilateral hearing loss and also denied 
service connection for tinnitus finding that tinnitus was not 
manifested in service and that sensorineural hearing loss was 
not manifested in service or within one year after service.  
There was no timely appeal of that decision, and it became 
final.

2.  Evidence received since the July 1989 Board decision is 
not cumulative or redundant of evidence previously of record 
and raises a reasonable possibility of substantiating the 
claims of service connection for bilateral hearing loss and 
tinnitus.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for tinnitus is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court).  In this case, the RO provided the 
Veteran of notice regarding reopening of previously denied 
claims in letters to the Veteran dated in April 2007 and 
October 2008.  To the extent that there may be any deficiency 
of notice or assistance, there is no prejudice to the Veteran 
in proceeding with this appeal given the favorable nature of 
the Board's decision regarding reopening the Veteran's 
claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  



Law and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

In a July 1989 decision, the Board denied service connection 
for bilateral hearing loss and tinnitus.  The Board denied 
service connection for bilateral hearing loss on the basis 
that service connection was not warranted absent 
manifestations of sensorineural hearing loss either in 
service or within one year after service and denied service 
connection for tinnitus on the basis that service connection 
was not warranted because the disorder was not manifested in 
service.  The Board concluded that tinnitus was not incurred 
in or aggravated by service and that bilateral hearing loss 
was not incurred in or aggravated by service and could not be 
presumed to have been incurred therein.  The Veteran did not 
appeal to the Court, and that Board decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  

Evidence of record at the time of the July 1989 decision 
included the Veteran's service treatment records, which 
included no mention of complaint, finding, or diagnosis of 
hearing loss or tinnitus in service.  At the Veteran's 
service separation examination in October 1955, the examiner 
reported the Veteran's hearing of whispered and spoken voice 
was 15/15, bilaterally.  Also of record was the report of a 
February 1956 VA examination conducted in conjunction with a 
service connection claim for a skin disability.  The examiner 
evaluated the Veteran's ears as normal; the examination 
report did not refer to a hearing test or audiometric 
examination.  

The record also included a September 1988 letter from W.S., 
M.D., of Forsyth Head and Neck Associates, PA, who stated he 
had seen the Veteran in June 1983 complaining of a 
progressive hearing loss with severe tinnitus.  Dr. W.S. 
indicated that the Veteran reported he had been in service 
near the end of the Korean War, was exposed to a great deal 
of noise, and never wore ear plugs.  Dr. W.S. enclosed a copy 
of a June 1983 audiogram and said it revealed a severe, 
bilateral, high frequency, sensorineural hearing loss with 
poor speech discrimination.  In addition, in a letter dated 
in February 1989, Dr. W.S. said he had first seen the Veteran 
in June 1983 and noted that the Veteran had been in the Army 
for two years near the end of the Korean War and fired 
machine guns and other weapons without the benefit of ear 
plugs.  Dr. W.S. said that it was his feeling at the time of 
the June 1983 audiogram, which revealed a severe, bilateral, 
high frequency, sensorineural hearing loss, that noise 
exposure played a significant role in the Veteran's hearing 
loss.  Dr. W.S. said that he had again seen the Veteran in 
February 1989, the Veteran continued to complain of a severe 
hearing loss and tinnitus, and repeat audiogram continued to 
reveal bilateral, high frequency, sensorineural hearing loss.  

Evidence added to the record consists of an April 2007 letter 
from R.S., M.D., of Piedmont Ear Nose & Throat Associates, 
PA., along with his March 2007 office notes and a March 2007 
audiogram.  A May 2008 VA audiological evaluation and a VA 
audiology consultation note dated in May 2008 with addenda 
dated in May 2008, June 2008, and October 2008 were also 
added to the record.  

In his March 2007 office record, Dr. R.S. noted the Veteran 
had been seen at Forsyth Head and Neck in the late 1980s and 
had a history of hearing loss after service in the Army 
during the Korean War.  He further noted that the Veteran's 
history included not wearing hearing protection during that 
time.  Dr. R.S. said the March 2007 audiogram revealed a 
high-frequency, sensorineural hearing loss, and he noted 
speech reception thresholds and discrimination scores for 
each ear in his office note.  His impression was high-
frequency, sensorineural hearing loss, probably noise 
induced.  In his April 2007 letter, Dr. R.S. said the Veteran 
has a severe bilateral sensorineural hearing loss that 
represents, in his opinion, the type of hearing loss that 
comes from excessive noise in military service.  

In the May 2008 VA audiology consultation report, the 
audiologist said the results of audiological evaluation 
indicated a moderate to severe sensorineural hearing loss in 
each ear, and it was noted the Veteran was scheduled for a 
hearing aid fitting.  In an addendum of the same date in 
May 2008, the audiologist said the case history was 
"constant tinnitus in both ears since 1955; military noise 
exposure."  In the June 2008 addendum it was stated that 
hearing aids were received and certified.  In the 
October 2008 addendum, the audiologist said the Veteran's 
tinnitus is likely as not due to military noise exposure.  
The audiologist said the statement was added as per service 
officer request.  

The Board finds that the records and etiological opinion from 
Dr. R.S. are new and material evidence to reopen the claim of 
service connection for bilateral hearing loss.  This evidence 
is new in the sense that it was not of record when the Board 
denied the claim in 1989.  Further, the Board notes that Dr. 
R.S. independently came to the same conclusion as the earlier 
February 1989 opinion of Dr. W.S., and therefore finds that 
Dr. R.S.'s opinion is corroborative, rather than merely 
cumulative, evidence.  See Wray v. Brown, 7 Vet. App. 488, 
492 (1995); Paller v. Principi, 3 Vet. App. 535, 538 (1992).  
Even though the corroborating records and statement of Dr. 
R.S. reach a conclusion previously considered by the Board in 
its July 1989 decision, the probative value of Dr. R.S.'s 
opinion is based on his personal examination of the Veteran 
and his knowledge and skill regarding the etiology of 
sensorineural hearing loss.  His opinion relates to an 
unestablished fact of incurrence of hearing loss in service, 
and this opinion, alone, or in conjunction with the previous 
evidence of record, raises a reasonable possibility of 
substantiating the service connection claim.  The Board 
therefore concludes that the claim for service connection for 
bilateral hearing loss must be reopened and re-adjudicated on 
the merits.  

As to the matter of reopening the claim for service 
connection for tinnitus, the records from the VA audiology 
clinic dated in 2008 are obviously new and are neither 
cumulative nor redundant of evidence previously of record.  
Further, accepting as credible the history of constant 
tinnitus since 1955 for purposes of reopening, that history, 
along with the VA audiologist's statement that the Veteran's 
tinnitus is as likely as not due to military noise exposure, 
relates to an unestablished fact as to incurrence of tinnitus 
in service, and together with the opinion expressed by the 
audiologist raises a reasonable probability of substantiating 
the claim for service connection for tinnitus.  The Board 
therefore concludes that the claim for service connection for 
tinnitus must be reopened and re-adjudicated on the merits.  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss has been received, the appeal is allowed.  

To the limited extent that new and material evidence to 
reopen the claim for service connection for tinnitus has been 
received, the appeal is allowed.




REMAND

When a claim that has previously been denied by the RO is 
reopened by the Board, the Board must not take any action 
that would prejudice the rights of the Veteran.  Bernard v 
Brown, 4 Vet. App. 384, 393 (1993).  The RO has not 
considered the Veteran's claims on the basis of all the 
evidence, both new and old, in order to determine whether the 
prior disposition of the claims should be altered.  
Therefore, in order to protect the rights of the Veteran, the 
Board believes that the RO should be afforded an opportunity 
to review the Veteran's claims for entitlement to service 
connection for bilateral hearing loss and tinnitus on a de 
novo basis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946, or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his hearing loss or tinnitus was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a disability compensation claim.  
38 C.F.R. § 3.159.  A review of the record shows that the 
Veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claims 
for service connection for hearing loss and tinnitus by 
correspondence dated in April 2007 and October 2008.  

Assistance to be provided by VA includes obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or a medical opinion be obtained with respect to a 
claimant's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the claimant's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  Id.  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
claimant's service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, the report of the VA May 2008 audiological 
examination shows the presence of bilateral hearing loss 
disability for purposes of 38 C.F.R. § 3.385.  The Veteran's 
DD Form 214 shows that he was in an engineering company 
(field maintenance) and his schools included an 8-week course 
as a crane shovel operator; the record also shows that the 
Veteran has stated he was exposed to loud noise in service 
from rocket launchers and machine guns he qualified with 
twice a year.  Although the current record, as outlined in 
the foregoing decision, includes nexus opinions from private 
physicians relating bilateral hearing loss to noise exposure 
in service, and a VA audiologist has related the Veteran's 
tinnitus to noise exposure in service, none of their opinions 
reflect consideration of whether the Veteran experienced 
noise exposure after service, and there is no indication that 
any of those individuals had the Veteran's entire medical 
record, including his service treatment records, available 
for review.  In Green (Victor) v. Derwinski, 1 Vet. App. 121, 
124 (1991), the Court held that the duty to assist may 
include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one  As the 
issues on appeal concern the etiology of the Veteran's 
claimed bilateral hearing loss and tinnitus, the Board finds 
that the Veteran should be afforded a VA examination that 
considers all the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers VA and non-VA, 
where he has received treatment or 
evaluation for his claimed hearing loss 
or tinnitus at any time since service.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  The Veteran should be afforded a VA 
audiometric examination to determine 
the nature and etiology of any current 
hearing loss and/or tinnitus.  All 
indicated studies should be performed, 
and comprehensive pre-and post service 
recreational and occupational histories 
are to be obtained.  In addition, the 
examiner should inquire whether the 
Veteran is taking any medications on a 
regular basis, as some medications list 
tinnitus as a known side effect.  Prior 
to the examination, the claims folder 
and a copy of this remand must be made 
available to the audiologist for 
review.  A notation that this record 
review took place should be included in 
the examination report.  

Based on the results of audiometric 
testing, the audiologist should state, 
for each ear, whether the Veteran 
currently has hearing loss disability 
under the provisions of 38 C.F.R. 
§ 3.385.  In addition, after review of 
the record and examination of the 
Veteran, the audiologist should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or higher) that any current 
hearing loss disability is the result 
of injury or disease incurred in 
service, to specifically include noise 
exposure the Veteran has reported he 
experienced during service.  The 
audiologist should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that any current tinnitus is 
the result of injury or disease 
incurred in service, again to 
specifically include noise exposure the 
Veteran has reported he experienced 
during service.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be included in the examination 
report.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

4.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claims on appeal on a de novo basis.  
If any benefit sought remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


